TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00057-CV


                                       J. B. D., Appellant

                                               v.

                Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
     NO. C150072CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant J.B.D. filed his notice of appeal on January 24, 2017. The appellate

record was complete January 31, 2017, making appellant’s brief due February 21, 2017.

On February 21, 2017, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than March 13, 2017. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on February 24, 2017.

Before Chief Justice Rose, Justices Field and Bourland